 486DECISIONSOF NATIONALLABOR RELATIONS BOARDGeauga Plastics CompanyandUnited Rubber,Cork,Linoleum and Plastic Workers of America,AFL-CIOGeauga Plastics CompanyandUnited Rubber,Cork,Linoleum and PlasticWorkers ofAmerica,AFL-CIOandPlantCommittee.Cases8-CA-4189 and 8-CA-4210June 30, 1967DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn September 28, 1966, Trial Examiner ThomasA. Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom, and take certain affir-mativeactions,as set forth in the attached Trial Ex-aminer's Decision.He also found that theRespond-ent had notengagedin other unfrai labor practicesalleged in the complaint and recommended dismis-sal of those allegations. Thereafter, the ChargingParty filed exceptions to the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3 (b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified below.The Trial Examiner found that the GeneralCounsel had not established by a preponderance ofthe evidence that Respondent's three layoffs and ul-timate discharge of employee Lorma Jean hamswere motivated by an intentto discouragethe pro-union sentiment of hams andother employees. Wedisagree.hamsbegan working for Respondent in January1963 and, prior to the Union's organizingcampaign,had never been reprimanded by Respondent forpoor work performance or for any other reason. Inthe summer of 1965, hams was contacted by theUnion with reference to its desire toregain itsrepresentative status among Respondent's em-ployees. Thereafter, hams personally visited thehomes of some 50 employees, over one-third of theemployees in the unit being organized, and solicitedtheir signatures on the Union's authorization cards.hams had worked in the molding department forabout 2 years and was junior in seniority only toemployeeMajorie Sieb, with whom hams hadworked regularly for over a year on the assembly ofa Ford part. Sometime during the Union's organiz-ing campaign, Respondent became aware of Iiams'extensive union solicitation activities.' In August1965, employee Trudy Forshaw was placed inIiams' regular job and hams was transferred to vari-ous jobs in the same department. She first workedfor about 2 months with two recently hiredgirls glu-ing a new Ford part. Then, accordingto Iiams' un-contradicted testimony, she was "switched aroundfrom molder to molder, from molder to molder." InlateNovember 1965, and apparently for medicalreasons, hamswas transferred to lighter work in thefinishing department, where she was again shiftedfrequently from one job to another.2On the morning of December 27, hams was as-signed the job of trimming, inspecting, and packingvulcanized gaskets. About 10:30 Tillie Cibek, thequality control inspector, removed four or fivegaskets from a box whichhamshad packed andshowed them to Gordon Lilly, the foreman of thefinishing department. Lilly checked a few moregaskets in the box and then showed hams about sixgasketswhich had excess flashon them. hamsacknowledged that more flash could have beenremoved from the gaskets and Lilly admitted on therecord that the gaskets could have been retnmmed.Instead of permitting hamsto retrim thegaskets,Lilly gave the gaskets to Arbogast, and called hamsinto his office and told her she was being suspendedfor 3 days for packing faulty gaskets.Iiamstestifiedthat she was familiar with the work and that she hadtrimmed thegaskets onthisdatein the samemanner as she had in the past.On January 13, 1966, hams was assigned the jobof punching hard and soft gaskets. Lilly testifiedthat afterreceivinganother report from Cibek hewent over and checked five or six gaskets whichhamshad punched and found them to be bad.3hams testified that she had off-punched 35 of thelast 50 gaskets which she had done that day, but' JamesBell, then foremanon the third shift in thefinishing department,testified that employee Mary Carver told himIiams was one of the girlswho was passing out the cards. Thereafter, according to Bell's testimony,he asked General ForemanBaselArbogast, "If they hadgotten enoughcards to hold a vote?" Arbogast replied, "Yes. He thought that they had."Bell asked,"If he knewwho was passingthe cards out?" Arbogast said,"Possibly Jean hams was one There were probably a lot more but hedidn't know for sure." Herman Haygood, an assistant foreman and Iiams'immediate superior in the finishing department,testifiedalso thateverybody knew thathams wasfor the Union.2While it appears from the record that some of the employees in thefinishing department, on occasion, were shifted from job to job because ofRespondent'sproduction requirements,Haygood testified that he"changed [Iiams] around more" than any of the other employees.3Employee Paulette Cozad testified without contradiction that she hadalready packed the gaskets and put her inspection slip in the box.166 NLRB No. 69 GEAUGA PLASTICS COMPANY487that Cibek came over and inspected the gaskets be-fore she had a chance to inspect them herself.4Hams testified further that she filled out a scrapsheet and placed it in a little box; and that, at theend of the day, Lilly called her into his office andsaid he was going to have to give her a week off"because I was costing"the Company money withbad scrap." It appears that Lilly had not seen thescrap sheet at the time he called her into the officeand suspended her. Lilly testified that he took Iiamsinto his office after she had checked and reported tohim the number of faulty gaskets, and told her shewas being suspended for running bad parts thesecond time within 2 weeks.5 When asked on cross-examination if he had ever suspended an employeetwice before, Lilly testified, "I don't rememberwhether I have or not. Usually when we give an em-ployee time off they don't return."Unlike previously suspended employees, Ramsdid not quit after her suspension, but returned towork, and, for the first time on March 8, was as-signed the job of cutting certain gaskets on a miter-ingmachine. Rams operated the machine untilabout 10 or 10:30 that morning when both thetrimmer and Haygood noticed that the gaskets wererunning short. Haygood checked the seven boxeswhich had been filled by this time and found thatsome of these pieces were short also. He thennotified Arbogast who thereafter took Earns off thejob.At the end of the day, Arbogast called hamsinto his office and placed the blame on her forcutting the gaskets short. He suspended her for aweek. hams protested that it was not her fault andthen said, "[Those] gaskets are hard, they had ahard time running them ever since they startedthem." Later in the conversation, Iiams told Ar-bogast, "Well, you are giving me the hardest jobsyou can find," to which Arbogast replied, "Yes.Why don't you quit?"6 hams stated, "I am notquitting.'You will have to fire me first."Although Arbogast testified that the job last as-signed hams was easy, employee Laura Argo, theregular operator on that job, have the followingdescription: "Well you have to miter. There arethree pieces of gaskets. One is a center piece andthere is a space in the center about that far (indicat-ing) and a little bit further (indicating) and you gotto be very careful. It is a tedious job to get them in.You miter that in on one machine. Then you cut theother two ends off on another machine. You got topull them back against the block, which can't beshoved in real hard, you have to come in or anothercutter." She further testified, "Well, you just got toknow how to put that gasket in there and do it. It is4The record shows that altogether hams punched about 300 gaskets, atotal of 40 of which were off-punched The record also shows that approx-imately 40Q gaskets were punched on the three shifts, about 62 of whichwere off-punched.5On cross-examination,Lilly testified that he told Earns she was beingsuspended for "packing bad parts." It is clear that Cozad, and not hamsa very tedious job putting it in there. It is not aneasy job." Argo also testified, "We all mademistakes on it. All tricks made mistakes, the samemistakes on them.''Following this suspension and a brief absencedue to death in her family, hams refused to "quit"as urged by Arbogast, but returned to work and didtrimming for the first 2 days. However, on the thirdday,March 23, she wasagain reassigned to workwith employee Helen Clary in assembling- andfinishing a gasket for an IBM machine. This gasketconsists of a hollow piece of extruded rubber tubinginto which is inserted a piece of magnetic materialthat is stapled into the ballon of the gasket. Whenproperly assembled, the staples do not protrudethrough the outside of the ballon. It appears fromthe record that the two employees first worktogethermeasuring, trimming, and notching asupply of the tubing and magnetic material. Then,while one employee continues this operation and in-serts the magnetic material into the tubing, the otherperforms the stapling operation. Rams was assignedto work on this job in the absence of employee LoisStarcher, who, after the job was set up, normallycontinued with the first operation and Clary per-formed the stapling. Rams had not performed thisjobbefore.When hams was first assigned,Haygood showed her how to cut on two of the guil-lotine cutters, and Arbogast showed her how tonotch on the notcher. After Clary and hams hadspent about an hour getting the job set up, Arbogastcame over and told Iiams that she would have to dothe stapling. Arbogast adjusted the stapling gun andstapled a couple of the parts in order to show hamshow the operation should be performed. He showedher one that was improperly stapled so that the sta-ple was piercing through the outside of the ballonand cautioned her against this procedure. Hewatched her staple several parts and then left theline.Arbogast testified that he checked Iiams' workonce or twice during the morning and she seemed tobe doing the work properly. Arbogast testifiedfurther that at the end of the shift, and after receiv-ing word from his second-shift foreman, he checkedthe last box of parts worked on by hams and foundthem to be bad. Whereupon, he directed theforeman to check her work and was advised thatmore than 50 out of 300 parts were improperly sta-pled.ArbogastpulledIiams'timecardanddischarged her the following day, allegedly for badwork. According to Arbogast, hams said, "I knewthat you had wanted to fire me because of my unionactivity. You have not heard the last from me. I willget even with you. I will be back." Arbogast did notdenyIiams'charge.packed thegaskets. Elsewherein Lilly's directtestimony, he testified thathe toldDams to "make sure thatshe did notpack any badparts,"and thathe inspected the piecesin the boxrather than those on the table because"this iswhat she wassupposedto have inspected."6hams' charge that she was being assigned hard jobsby Arbogast iscorroborated, in part, by Haygood's testimony, as noted above. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDA careful analysis of the foregoing facts, and therecord as a whole, convinces us that Respondentsingled out hams becauseof her knownunion so-licitationactivities and embarked on the foregoingcourse of conduct for the purpose of getting rid ofhamsin order to discourage the organizational ef-forts of its employees. Thus, in August 1965, hamswas abruptly transferred, without explanation, fromher regular job to various jobs in the molding de-partment, each of which changed with predictablefrequency. In the absence of some plausible ex-planation by Respondent, we do not believe thatthis abrupt changein Iiams'job status can be iso-lated from Respondent's knowledge or suspicion ofIiams' activities on behalf of the Union.7 Indeed, itappears from Bell's conversation with Arbogastthat Respondent became aware of Iiams' solicita-tion ofunioncards before or around the time thepetition was filed in the representation proceeding,Case 8-RC-6039.8Nor do we find any basis in the record for isolat-ing Respondent's sudden and frequent changes inIiams'job status from its subsequent conduct infirstsuspendingand finally discharging her.Respondent clearly demonstrated its union animusby the unfair labor practices which it committedduring the Union's preelection campaign. Then, atthe very time that Respondent professed a lack ofantiunion motives in its postelection treatment ofEarns,Respondent, in addition to committing otherunfair labor practices, reactivated the plant commit-teeand embarked on a course of domination,assistance, and dealings with the committee inflagrant disregard of its employees' rights to selecta bargaining representative of their own choosing,and attempted thereby to frustrate any future or-ganizational efforts of the emplc,yees.9 In the lightof these unfair labor practices and the unrefutedtestimony in the record that Arbogast admitted giv-ing hams the hardest jobs he could find and askingher to quit,10 we find that the reasons asserted byRespondent for Iiams' three disciplinary layoffs anddischarge were pretexts used by Respondent tomask its unlawful plan to get rid of Iiams.Other evidence in the record supports the conclu-sionswhich we have reached. Thus, the record9We do not consider it material to our decision herein that Respondentmay not have known the extensive nature of hams' solicitation on behalfof the Union.Respondent knew that some employees were solicitingcards for the Union,and Iiams' namestood out as the only one which hadbeen positively identified to the Respondent.8We take official notice of the fact that the representation petition wasfiled on August 10, 19659This conduct assumes even greater significance since the recordshows that the illegal committee was first established by Respondentshortly after the Union had been ousted as the employees'collective-bar-gaining representative.ioWe do not consider Respondent's testimony as either contradictingor denying Iiams'testimony to this effect.shows that hams was suspended abruptly onDecember 27, without prior warning that her workwas deficient in any manner, for what appears tohave been a minor infraction, one which occurredat a time of day when it could have been correctedreadily by Iiams herself. h1 While one of the reasons,if not the principal reason as it appears from therecord, for Iiams' suspension on January 13 wasthat she "packed" bad parts, the record clearlyshows that employee Cozad actually packed thegaskets and placed her inspection slip in the box,factswhich the most casual investigation shouldhave revealed to Respondent. As to Iiams'suspen-sion on March 8 for cutting gaskets short, thetestimony of the regular operator, Laura Argo,makes short shrift of Respondent's attempt to belit-tle the difficulty involved in the operation. Indeed,Argo's testimony indicates that the operationrequired, over and above the exercise of extremecare, a certain degree of skill or dexterity which anemployee, as in the case of Iiams, would not or-dinarily be expected to demonstrate without someprevious experience on the operation. In additiontoArbogast's failure on March 24 to deny Iiams'charge that Respondent wanted to fire her becauseof her union activity, the record evidence of theevents of the previous day discloses highly suspi-cious and unexplained circumstances surroundingIiams' transfer to the stapling operation. Thus, as itappears in the record, hams was performingsatisfactorily the operations normally performed byStarcher, the absent employee whom she replaced.However,Respondent unaccountably assignedhams to perform the stapling operation which em-ployeeClary,who was present, normally per-formed.When these circumstances are consideredalong with the other evidence detailed herein, weare persuaded, and find, that Arbogast assignedhams to the stapling operation in anticipation thatshe would make mistakes and spoil materials so thathe could have a pretext for discharging her. Ac-cordingly, and contrary to the Trial Examiner, wefind that Respondent, by its conductin assigninghamsto "the hardest jobs [it could] find," thensuspending and finally discharging her, violatedSection 8(a)(3) and (1) of the Act."We find wholly unpersuasive Respondent's claim that Lilly did notknow of hams' union activities when he suspended her. As noted above,both Lilly'simmediatesuperior,Arbogast, and his assistant foreman,Haygood, knew of Hams' union activities.Unlike the Trial Examiner, we do not find that other employees hadbeen suspended in circumstances similar to hams. Thus, the record showsthat employee Judy Herrman, who was given a week's suspension forpacking dirty gaskets, was given a prior warning for the same offense onthe previous day. Penny Batton, who was suspended 3 days for packingimproperly mitered parts, admitted that she did not pay attention to in-structions.Hazel Vaughn, who was given 2 days off for filling out herwork tickets improperly, was instructed twice and warned once about thetickets before she was suspended. This was not true in Iiams' case. In-deed, the Respondent produced no evidence of another employee whowas treated as severelyas Iiams. THE REMEDYGEAUGAPLASTICS COMPANY489As we havefound that Respondent has engagedin unfair labor practices in violation of Section8(a)(1) and(3) of theAct, weshall order it to ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.We shall also amend the Trial Examiner'sRecom-mended Order to include a broad cease-and-desistorder.As wehave found that Respondent discrimina-torily suspended and discharged Lorma Jean Iiams,we shall order her reinstated, without prejudice toher seniority or other rights and privileges previ-ously enjoyed by her, to her former or substantiallyequivalent position,and make whole for any loss ofpay she may have suffered by reason of her dis-criminatorysuspensionsanddischarge.Herbackpay shall be computed on a quarterly basis inthe manner prescribed by the Board in F. W.Wool-worth Company,90 NLRB 289, and shall includeinterest at 6 percent per annum, as provided inIsisPlumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Geauga Plastics Company, Crestline, Ohio, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Renumber the present paragraph 1(b) as 1(c)and add the following as paragraph 1(b) in thecease-and-desist portion of the Trial Examiner'sRecommended Order:"(b)Discharging or suspending its employeesfor having engaged in concerted activities for thepurpose of collective bargaining or other mutual aidor protection."2.Delete from the present paragraph 1(b) andthe fourth indented paragraph of the Appendix at-tached to the Trial Examiner's Decision, the words"like or related" and substitute the word "other."3.Renumber the present paragraphs 2(b) and (c)as 2(e) and (f), respectively, and add the followingas paragraphs 2(b) and (c):"(b)Offer Lorma Jean hams immediate and fullreinstatement to her former or substantiallyequivalentposition,without prejudice to herseniority and other rights and privileges, and makeher whole for any loss of pay which she may havesuffered as a result of the discrimination against her,in the manner set forth in that portion of the Board'sDecision entitled `The Remedy."'"(c)Notify Lorma Jean Iiams, if presently serv-ing in the Armed Forces of the United States of herright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.""(d)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."4.Delete the last sentence in the Trial Ex-aminer's Recommended Order.5. Insert immediately after the third indentedparagraph of the Appendix attached to the Trial Ex-aminer's Decision the following paragraphs)WE WILL NOT discharge or suspend our em-ployees for engaging in concerted activities forthe purpose of collective bargaining or othermutual aid or protection.WE WILL offer Lorma Jean hams immediateand full reinstatement to her former or substan-tially equivalent position, without prejudice toher seniority and other rights and privileges,and make her whole for any loss of pay whichshe may have suffered as a result of the dis-crimination against her.6.Add the following as the last indented para-graph:WE WILL notify the above-named employee,if presently serving in the Armed Forces of theUnited States, of her right to full reinstatement,upon application, in accordance with the Selec-tive Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled consolidated proceeding was held beforethe duly designated Trial Examiner on July 8 and 29,1966,atGalion,Ohio.The complaint in Case8-CA-4189 charges the Geauga Plastics Company,herein called the Respondent or the Company, with il-legal conduct in restraining and coercing its employeeswith respect to their statutory right to self-organization,in violation of Section 8(a)(1) of the Act, and with unlaw-ful discharge of one employee; the complaint in Case8-CA-4210 charges the Respondent with having illegallyassisted, interfered with, and dominated the operationand administration of the plant committee, and therebyviolated Section 8(a)(2) of the Act. After the close of thehearing briefs were received from the General Counseland the Respondent.Upon the entire record and from my observation of thewitnesses I make the following: 490DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGeauga Plastics Company is a wholly owned subsidia-ry of Geauga Industries Company, which in turn iswholly owned by Carlisle Corporation, a Pennsylvaniacorporation having its principal office and place of busi-ness in Carlisle, Pennsylvania. Only the Respondent'splant located at Crestline, Ohio, is involved in thisproceeding.From this plant, the Respondent, whichmanufactures extruded molded plastic goods, annuallyships products valued in excess of $50,000, to pointslocated outside the State of Ohio. I find that the Respond-ent is now and has been at all times material herein, anemployer engaged in commerce within the meaning of theAct, and that it will effectuate the purposes of the Act toexercise jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO,herein called the Union, is alabor organization within the meaning ofSection 2(5) ofthe Act.III.THE UNFAIR LABORPRACTICESA. The Plant CommitteeFor the last 5 years, and perhaps longer, the Companyhas maintained in operation in its factory, a plant commit-tee established by the Company and existing pursuant tocertain written rules promulgated by the Employer. Thereexists a printed booklet entitled "Employee Regula-tions," prepared by the Company and distributed to all itsemployees. It contains the following sections:PLANT COMMITTEEA -The plant committee was organized to meet withmanagement at least once each month. This commit-tee discusses various suggestions, plans and ideas toboth the plant employees and management. Also,grievances that could not be handled by the variousforemen are discussed and settledB - The committee is formed as followsAn election is held once each year and each ofthe following groups elect one representative.1st shift- female employees1st shift- male employees2nd shift- female employees2nd shift- male employeesAt the time of printing this policy book the 3rd shiftis represented by the second shift committee, how-ever, the following schedule will apply.3rd shift-when there are 25 regularly sched-uledemployees-one representative.Whenthere are 40 regularly scheduled employees-one male representative, one female representa-tive.GRIEVANCESA - Employees are requested to go to theirforemanwith any questions, problems or sug-gestions, but in event the employee has a matter thatcannot be satisfactorily handled by the foreman, he(or she) may go to a member of the plant committeeand explain the problem, etc. Thus determinationwill be made at the next committee meeting. If forany reason, the above-procedure does not suffice,with the Production Superintendent or the GeneralManager upon request for an appointment.The practice has been that whenever there is a vacancyon the committee a foreman or other managementrepresentative so advises the employees of a particulardepartment and tells them to gather and select one of theirmembers. The election takes place sometimes in the workarea, sometimes in the foreman's office. Normally, com-mitteemeetings with the Company take place once amonth, but sometimes less frequently, or whenever thereare questions to be considered. Again, it is the Companywhich decides when meetings are to be held, a supervisortells a committee member or other, and conferences takeplace between the members and the representatives of theCompany, always in the plant and sometimes in the su-perintendent's office The employees are always paid fortime spent in these gatherings, be it to elect members orto discuss thew grievances and desires with the Em-ployer.There were received into evidence typewritten minutesof the meetings held on November 18 and December 13,1965, January 7, February 23, March 29, April 28, May31, and June 14, 1966. A great variety of subjects werediscussed and decided at these conferences, includingsuch things as picnic plans, the purchase of phonographrecords to be played during work hours, parking facilities,courtesy towards supervisors, and matters of that typeThe following issues also are reported in writing as havingbeen discussed: (1) Saturday being scheduled as a regularscheduled workday; (2) Seniority based on time worked;(3)Double shifts being counted in seniority;, (4) Whymake 8-hour rate when only work 7-1/2 hours? (5) Will 3days off for disciplinary action be counted for absentee-ism? (6) Will third-shift employees get paid for the autoaccident on November 7 because they were unable towork? (7) Will the employees have Friday, November26, off? (8) Will the employees get their raise and paidhospitalization this year? (9) Saturdays will count onseniority effective December 1, 1965; (10) New Fordcartons are too heavy to be moved by the women; (11)The rule for being off on leave for 3 months then beinghired in as a new employee is under advisement; (12) Willthe girls in the molding department be eligible for the 5-cent raise in April? (13) Will the plant shut down for va-cation? (14) Can something be set up whereby second-shift employees can attend high school graduation exer-cises the day after a holiday and still not lose their holidaypay?Ifind, contrary to the denial in the Respondent'sanswer, that the plant committee is a labor organizationwithin the meaning of Section 2(5) of the Act. Theminutes of the meeting show convincingly that itrepresents the employees vis-a-vis the employer o.I mat-ters relating to wages and other terms and conditions ofemployment I also find, as alleged in the complaint, thatthe Respondent has in the past and now continues to GEAUGA PLASTICS COMPANYrender unlawful assistanceand supportto the committee.Its entire underlyingauthoritystems from rules of em-ploymentestablishedunilaterally by the Company; theemployees meet on rare occasion,withoutpresence ofmanagementrepresentatives, to voteupon and determinea consensus of opinion on any questionwhich the com-mittee membersand the "Company jointlydecide shouldbe submitted directly to the employees. There is no otheractivityof the committeeapart from what has beendetailedabove; it is literally a creature of theRespondent,formed,controlled and dominatedby the Company. Iconclude thatby maintainingthe plant committee, byrendering it assistanceand support, and by fullydominat-ing it, the Respondenthas violatedSection8(a)(2) of theAct. In its briefthe Respondent,"offersno objection tothe disestablishment" of theplant committee.B. Interference,Restraint,and CoercionAn organizationalcampaign began among the em-ployees about July 1965.On petitionfiled by the Union(Case 8-RC-6039)the Board'sRegional Director issueda Decisionand Direction of Electionon September 9,1965, andan election among the Respondent's approxi-mately 139 productionand maintenance employees washeld on October 6; the Union lost the election by 70 to52. No objections were filed.There wasmuch talk in the shopaboutthe union cam-paignby both rank-and-file andsupervisorypersonnel.The Unionheld meetingsand wordwas passed aboutopenly, both before and afterthemeetings.AnthonyTesso, an extrusion machine operator,testified that inAugust Aley Smith, then an assistant foreman, asked himhow theUnion was"going," anddid Tessothink it was a"good thing."Tessoasked how Smith wouldvote, andthe answerwas "no."Smith became a foreman shortlyafter the election,and, as alleged in the complaint and asadmitted in the answer, a supervisor as definedin the Actand an agent of the Respondent.In Februaryhe askedTesso would the Union"comeback," and when Tessosaid he thought yes, the foreman told him:"If you want achance out here again when the Union comes around youbetter talkhim down,talk against it . . . that is how Igot to my chance again...if I would nothave talkedagainstthe Unionand that Union would have got in .. .thathe [Smith]would have been the first one out of thedoor."Smith didnot testify,and I creditTesso'suncon-tradictedtestimonyand find thatSmith told the employeethat he,Smith,was promoted because he spoke outagainstthe Union,and that Tesso must do the same if hewished toadvance in his employment.This illegalpromise of advancementby theforeman as a reward forrejectingthe Unionconstituted unlawful coercion uponthe employees in violation of Section 8(a)(1) ofthe Act.Judy Volk testifiedthat about a weekbefore the startof October 1965,James Bell, the finishing departmentforeman,asked had she heard anythingabout the Unionand had she signed a card.She said yes, and Bell then ex-plained hedid notwant a union in the plant because itwould "takeover" and preclude the Employer's freedomto give raises.On October 2, the day aftera publicizedunion meeting, still accordingtoVolk,Bell asked her"how the union meeting went."She said she had not yet491decidedwhich wayto go,and he thentold her: "Well,I've got my little list of names ... that went to the unionmeeting."Foreman Bell also spoke to employee Kaye Bevinsabout the union meeting.She testifiedthere was muchtalk betweenthe two ofthem before the meeting,in whichshe made clear she favoredthe Union.Bell then askedher not to use her influence to prevail upon others to goher way,to let themdecidefor themselves.Bell also toldBevins, as she recalled,that he"knew...who was goingto votefor the Union and who wasn't."Bell admitted having discussed the union meeting withindividualemployees.He told one girl, Miss Markum, heknew she had gone to the meeting.He asked another,Kaye Bevins,whether she was going.He denied askingJudy Volk whethershe had attended or telling her he hada list of any kind.Bell also testified,however, that he didtellMiss Markum he knew who was attending the meet-ing, and that"I hada list of all the people that had gone."On the basis of the demeanor of Foreman Bell at thehearing and of his own admissions,I credit the testimonyof Volk andBevins. Accordingly,I find that the foremanquestioned employees concerningtheirattendance atunion meetings and that hetold Volk hehad a list of thosewho had been present and Bevins that he knewexactlyhow the employees would vote in the coming election.Suchstatements constituted clear intimation to the em-ployeesthat the Respondent was surveying their unionactivitiesand, necessarily,as the Board has repeatedlyfound,coerced and restrained them in their right to decidethe question of union representationfreeof employerinterferences)In thelight ofsuch intimidating tactics,and of Foreman Smith's threat to Tesso that promotionwith the Companywas conditioned upon an antiunion at-titude, the interrogation must also be deemed as illegallycoercive in itself.2Ifind that by suchstatements ofForemen Smith and Bell the Respondent violated Section8(a)(1) ofthe Act.C.TheDischargeof Lorma IiamsLormahamsworked for the Companyfor about 3yearsbeforeher dischargeon March 23, 1966.She wasactive in the summerof 1965in the union campaign,visit-ing upwards of 50 employees at their homes, solicitingsignatures to union cards,and generally talking it up. Shedid all this, for the most part, before the election, andmanagement knew she was among those who favored theUnion,although she testified she limited her union activi-ties to off premise locations.To whatextent others mayalso havecampaigned on behalf of the Union the recorddoes not show;it cannot be said,therefore, that hamswas particularlyoutstanding among the moving spirits, orthat the Respondent believed herto bea principal actor.She had been working 1yearor 2 in the molding de-partment,when,in late November 1965, she was trans-ferred tothe finishing department,wherea variety offunctions are performed.In herdirecttestimony Iiamssaid she askedGeneral Foreman Arbogast why thechange, and thatArbogastanswered:"None ofthe girlsget along with me.I caused trouble." On cross-examina-tion she plainly stated a quite different reason."Well, Ihurt my backinMolding.They sentme to the Doctor.The Doctorsaid I pulled a muscle in my arm. I took a slip1Gal Tex Hotel Corporation,dlbla Admiral Semmes Hotel,1542Blue Flash Express Co.,109 NLRB 591.NLRB 338. 492DECISIONSOF NATIONAL LABORRELATIONS BOARDback and I gave it to Basel [Arbogast]. That is when hepulled me out of Molding." "The Doctor told me not todo any more hard pulling or pushing." In the end therewas no question but that the transfer was for the purposeof placing her on the lighter work for personal con-venience and comfort.In the finishing department Iiams made a number ofmistakes in her work. That these errors in fact occurred,and that each indeed reflected carelessness on her part,she admitted. On December 27 she did not properly trimexcess flash from certain vulcanized parts she was finish-ing; her foreman imposed a 3-day disciplinary measure.Early in January she off-punched about 40 parts- theybecame scrap- out of approximately 300 pieces she hadmade. This time she was laid off a whole week in repri-mand. On March 8 again she was suspended for a week,this time because she cut certain gaskets too short bymistake. Now the suspension was accompanied by writ-ten notice that another such offense would meandischarge.On the day of her discharge hams was working on cer-tain gaskets on which parts are stapled by machine. Shestapled them in such a way that a necessary part waspunctured where this was not supposed to happen. Ofabout 450 such gaskets she made 80 that could not beused.With this final error as the stated reason by her su-pervisor, she was released outright.The complaintallegesthat all three of the short layoffsimposed upon Iiams, as well as her final discharge, weremotivated by an intent to discourage hers, as well as theprounion sentiments of other employees. I do not think apreponderance of the substantial record evidence in itsentirety suffices to prove this element of the complaint,and shall therefore recommend dismissal with respect toLorma Iiams.The Respondent knew she favored the Union, but ithas not been shown she was, or that the Company be-lieved her to be particularly outstanding in her activities.It is true the Respondent was opposed to collective bar-gaining, asevidenced by the coercive and illegal state-ments of its foremen. There is no significant indication,however, that its animus was directed against her in-dividually. In the light of her total testimony, I do notcredit her statement that the general foreman told her thetransfer 4 months before her discharge was decided uponbecause she "caused trouble." She was by no means theonly employee to be disciplined in this fashion for errorsof work or for other reasons. Record slips showing layoffsof four other employees for varying periods between Julyand March of 1966 were placed in evidence. PauletteCozad, an employee witness for the General Counsel,called to testify that she had also made errors and had notbeen disciplined, also admitted "there was quite a fewpeople given time off for bad work." When, to all this, isadded the fact hams certainly gave cause for discharge,itcannot be saida prima faciecase has been provedagainst the Respondent. After her third successive layoff,each directly associated with and following improperwork performance, she complained, and the supervisorasked why did she not quit. In a matter of days she re-peated thesametype of error. In the total circumstances,however suspect the supervisor's comment may havebeen, it cannot serve to obliterate the objective facts.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the above findings of fact, and uponthe entire record of the case, I make the following:CONCLUSIONS OF LAW1.Geauga Plastics Companyis engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.United Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL-CIO, is a labor organization asdetined in Section 2(5) of the Act.3.By coercively interrogating employees concerningtheir union activities, by creating the impression thatmanagement is surveying their union activities, and bypromising promotion in employment in return for rejec-tion of any union as collective-bargaining agent, theRespondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(1) of the Act.4.By initiating, forming, and dominating the plantcommittee the Respondent has engaged in and is engagingin unfair labor practices in violation of Section 8(a)(2) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I recommend that the Respondent, Geauga PlasticsCompany, Crestline, Ohio, its officers,agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Dominating or interfering with the formation andadministration of the plant committee or any other labororganization.(b)Coercivelyinterrogating employees concerningtheir union activities, conveying the impression to the em-ployees that their union activities are being surveyed bymanagement,promising advancement in employment asa reward to employees for rejecting collective bargainingthrough any union, or in any like or related manner inter-fering with, restraining, or coercing its employees in theexercise of the right guaranteed in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from, andcompletely disestablish, the plant committee as therepresentative of any of its employees for the purposes of GEAUGA PLASTICS COMPANYdealingwith it concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other condi-tions of employment.((b)Post at its plant in Crestline, Ohio, copies of theattached notice marked "Appendix."3 Copies of saidnotice, to be furnished'by the Regional Director for Re-gion 8, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.4IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges-illegal discrimination in thedischarge of Lorma Iiams.' In the event that this Recommended Order is adopted by the Board,the words "a Decisionand Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."4In the event that thisRecommendedOrderis adoptedby the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days from the date ofthisOrder, whatsteps Respond-ent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:493WE HEREBY disestablish the plant committee asthe representative of any of our employees for thepurpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, and we willnot recognize it or any successor for any of the abovepurposes.WE WILL NOT initiate, dominate, or interfere withthe administration of any labor organization or con-tribute support to it.WE WILL NOT coercively interrogate our em-ployees concerning their union activities, create theimpression that their union activities are being sur-veyed by management, or promise advancement inemployment on condition that employees reject col-lective bargaining through any union of their choice.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of their rights to self-organization, to form,join, or assist any labor organization, to join UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bar-gainingor other mutual aid or protection, or torefrain from any or all such activities.All our employees are free to become or remain, or torefrain from becoming or remaining, members of anylabor organization.DatedByGEAUGAPLASTICS COM-PANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465, Extension 42.